Mr. Chief Justice Breese delivered the opinion of the Court: This was a proseqution in the Circuit Court of Mason county, against George W. Davis, on a charge of bastardy. The complaint was made in due form by the mother of the child, and the jury rendered a verdict of guilty, on which the court assessed the yearly support of the child, as under the statute, and rendered judgment therefor. The only point made, is, as to the sufficiency of the verdict on which to found the judgment. It has often been held by this court, that the proceeding in question, though nominally The People are plaintiffs, is, to all other intents and purposes, a civil proceeding. Starr v. The People, ante p. 52, and the cases there cited. The verdict of guilty is responsive to the charge made, and is substantially good. It would have been more formal by adding, “of being father of the child,” but that is comprehended in the finding, as that was the charge. Armstrong v. The People, 37 Ill. 459. But the defendant took no exception to the form of the verdict, and as it is mere form, it cannot now be assigned for error. The judgment of the circuit court is affirmed. Judgment affirmed.